Case: 19-40989     Document: 00516166052         Page: 1     Date Filed: 01/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    January 13, 2022
                               No. 19-40989
                            Consolidated with                        Lyle W. Cayce
                               No. 20-40652                               Clerk




   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Winfred Earl Ware, Jr.,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                            USDC No. 9:18-CR-43-1


   Before Smith, Elrod, and Oldham, Circuit Judges.
   Per Curiam:*
          Winfred Ware appeals his conviction for conspiracy to possess with
   intent to distribute methamphetamine. Among other claims, he alleges
   violations of his Sixth Amendment right to effective assistance of counsel,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40989      Document: 00516166052          Page: 2   Date Filed: 01/13/2022




                                    No. 19-40989

                                  c/w No. 20-40652

   violations of his Fourteenth Amendment due process rights, and various
   evidentiary shortcomings at trial. Because Ware’s claims are meritless, we
   AFFIRM the judgment of the district court.
                                         I.
          In 2014, Panola County, Texas began employing confidential
   informants to help combat drug trafficking. One confidential informant,
   Lyndell Talley, proved particularly prolific. Over the course of one and a half
   months beginning in late 2016 and ending in early 2017, Talley made three
   controlled buys of methamphetamine from the defendant, Winfred Ware. As
   a result, Ware was indicted for conspiracy to possess with intent to distribute
   methamphetamine, obstruction of justice, and witness tampering (the latter
   two charges stemming from Ware’s attempt to manufacture exculpatory
   evidence).
          On the eve of trial, the government learned that Ware’s cellmate had
   evidence related to the case. The cellmate testified that Ware claimed to
   have paid or threatened many witnesses to testify on his behalf and that he
   had sold and distributed methamphetamine. The jury ultimately convicted
   Ware on all three counts and sentenced him to 180 months in prison. Ware
   appealed.
                                         II.
          After Ware’s counsel filed a brief with this Court, Ware moved to
   discharge his counsel and proceed pro se. With this Court’s permission, Ware
   submitted his own brief. Ware’s attorney raises five claims: (1) violation of
   the Fourteenth Amendment right to due process; (2) violation of the Sixth
   Amendment right to counsel; (3) improper exclusion of evidence regarding
   bias of a cooperating witness; (4) improper exclusion of evidence regarding
   bias of a confidential informant; and (5) violation of the Sixth Amendment




                                         2
Case: 19-40989         Document: 00516166052              Page: 3       Date Filed: 01/13/2022




                                          No. 19-40989

                                       c/w No. 20-40652

   right to effective assistance of counsel. Ware raises seven additional claims.
   The government has responded to all claims. 1 We address each claim in turn,
   beginning with those made by Ware’s attorney.
                                                A.
           First, Ware’s counsel claims that Ware’s right to due process under
   the Fourteenth Amendment and Brady v. Maryland, 373 U.S. 83 (1963), was
   violated by the district court when it denied Ware’s motion for continuance
   for trial preparation. This claim is reviewed for abuse of discretion. United
   States v. Barnett, 197 F.3d 138, 144 (5th Cir. 1999). A Brady violation arises
   when “(1) the prosecution did not disclose evidence; (2) the evidence was
   favorable to the defense; and (3) the evidence was material.” United States
   v. Infante, 404 F.3d 376, 386 (5th Cir. 2005).                  However, there is no
   violation—even if the government does not disclose evidence until during
   trial—unless “the defendant was prejudiced by the tardy disclosure.”
   United States v. McKinney, 758 F.2d 1036, 1050 (5th Cir. 1985).
           Ware’s counsel argues that the government violated Brady by
   disclosing potential impeachment evidence regarding Talley and other
   government witnesses only days before trial. Even assuming arguendo that all
   three Brady elements were met, Ware was not prejudiced because he used
   the relevant evidence at trial. Accordingly, the district court did not abuse
   its discretion by denying Ware’s counsel’s motion for a continuance.




           1
              To the extent that Ware raises additional claims on reply, “[a]rguments raised for
   the first time in a reply brief, even by pro se litigants . . . are waived.” United States v.
   Jackson, 426 F.3d 301, 304 n.2 (5th Cir. 2005).




                                                3
Case: 19-40989      Document: 00516166052           Page: 4    Date Filed: 01/13/2022




                                     No. 19-40989

                                   c/w No. 20-40652

                                          B.
          Second, Ware’s counsel claims that Ware’s cellmate’s testimony
   violated Ware’s Sixth Amendment right to counsel, but it does not. This
   claim is reviewed for abuse of discretion. United States v. Bates, 850 F.3d 807,
   809–10 (5th Cir. 2017). The Sixth Amendment right to counsel has been
   violated when “(1) [the right] had attached; (2) an individual seeking the
   information was a government agent acting without the defendant’s
   counsel[’s] being present; and (3) that the agent deliberately elicited
   incriminating statements from the defendant.” Id. at 810. This does not,
   however, prohibit the government from benefitting “by luck or
   happenstance.” Maine v. Moulton, 474 U.S. 159, 176 (1985).
          Ware asserts that his cellmate, a former government informant, was
   “actively cooperating with the government and was looking to continue that
   cooperation” and that the cellmate knew that his sentence could be reduced
   if he provided information. But one must be “directed” or “otherwise
   knowingly exploited” by the government to be an agent. United States v.
   Fields, 761 F.3d 443, 478 (5th Cir. 2014). As the district court concluded, the
   cellmate acted on his own accord. United States v. Ware, 385 F. Supp. 3d 529,
   535 (E.D. Tex. 2019). The government did not talk to the cellmate until after
   the events here transpired and did not even know where he was held or that
   he was cellmates with Ware. The cellmate did not deliberately question
   Ware to elicit incriminating evidence either. Id. at 536. The record discloses,
   for example, that Ware voluntarily discussed a drug deal with his cellmate;
   only after these incriminating statements did the cellmate question Ware
   about the deal. This testimony was unexpected, but the district court did not
   abuse its discretion by allowing it. The jury was free to believe it or not.




                                          4
Case: 19-40989      Document: 00516166052           Page: 5     Date Filed: 01/13/2022




                                     No. 19-40989

                                  c/w No. 20-40652

                                         C.
          Third, Ware’s counsel claims that Ware’s right to cross-examine and
   present a defense was violated when the district court prohibited Ware from
   cross-examining a cooperating witness, Tamar Tucker, to show that Tucker
   was testifying in exchange for a reduced sentence (or to submit other
   evidence related to a potential sentence reduction for Tucker). Limitations
   on a defendant’s Sixth Amendment right to confrontation are reviewed de
   novo, subject to harmless error analysis. United States v. Diaz, 637 F.3d 592,
   597 (5th Cir. 2011). Under the Confrontation Clause, the defense must be
   allowed to “expose to the jury the facts from which [it] . . . could
   appropriately draw inferences relating to the reliability of the witness.”
   United States v. Restivo, 8 F.3d 274, 278 (5th Cir. 1993).
          The jury was able to hear testimony about Tucker’s potential bias.
   For example, Tucker admitted that he could benefit by cooperating under the
   terms of his plea agreement. Tucker even testified about how much time he
   believed would be shaved off his sentence for cooperation. Here, there was
   no error.
                                         D.
          Fourth, Ware’s counsel claims that Ware’s right to cross-examine and
   present a defense was also violated when the district court prohibited Ware
   from introducing evidence to impeach Talley. We also review this claim de
   novo, subject to harmless error analysis. Diaz, 637 F.3d at 597. Talley
   testified that his motivation for serving as a confidential informant was
   making money, not procuring a “get out of jail free card” for any future
   crimes he may commit. But when Talley himself was arrested for possession
   of methamphetamine, he allegedly sought to leverage his status as a
   confidential informant to “make [the] case go away.” Ware attempted to




                                          5
Case: 19-40989        Document: 00516166052             Page: 6      Date Filed: 01/13/2022




                                        No. 19-40989

                                      c/w No. 20-40652

   admit a police report to that effect, but the district court prohibited it as
   hearsay.
           Federal Rule of Evidence 803(8) provides that a record of a statement
   of a public office is admissible if “it sets out . . . factual findings from a legally
   authorized investigation; and . . . the opponent does not show that the source
   of information or other circumstances indicate a lack of trustworthiness.”
   The report, however, does not include Talley’s statements but a police
   officer’s recollection of those statements. Both statements must qualify for
   a hearsay exception to be admissible. Fed. R. Evid. 805. Even if the officer’s
   statement is admissible under Rule 803(8), no exception applies to Talley’s
   statement. See id. 803, 804. The court also had a second basis for excluding
   the report because it was never authenticated. Ware’s counsel introduced
   neither testimony from the authoring officer confirming its legitimacy nor a
   certification from a custodian of public records. See id. 901(7), 902(4). And
   Talley denied making the statement during cross-examination and never
   otherwise adopted it before trial.
           Moreover, even if excluding the statements had been erroneous, it was
   harmless.      Ware’s counsel cross-examined Talley about the alleged
   statement, which gave the jury the same basis for disbelieving Talley’s
   testimony. Excluding the police report was not reversible error.
                                              E.
           In addition to the above arguments, 2 Ware, acting pro se, raises seven
   additional claims: (1) failure to prove beyond a reasonable doubt that Ware


           2
             Ware’s counsel’s fifth and final claim is that Ware’s Sixth Amendment right to
   effective assistance of counsel was violated. Because the record is not sufficiently
   developed, we dismiss this claim without prejudice to a future 28 U.S.C. § 2255 petition.
   See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).




                                              6
Case: 19-40989      Document: 00516166052           Page: 7     Date Filed: 01/13/2022




                                     No. 19-40989

                                   c/w No. 20-40652

   engaged in conspiracy to sell drugs; (2) improper inclusion of lay testimony;
   (3) improper exclusion of testimony and failure to grant witness immunity;
   (4) improperly answering questions posed by the jury and improperly
   calculating the weight of drugs for sentencing purposes; (5) a defective
   “criminal complaint;” (6) an improper “criminal complaint” and lack of
   subject matter jurisdiction; and (7) failure to confirm or deny “that Ware has
   substantiated the defective nature of his criminal complaint on the record.”
   Because there was subject matter jurisdiction and the indictment was not
   defective, and because the record amply supports the jury verdict and the
   district court’s evidentiary rulings, each of these claims fail as well.
                            *              *              *
          For the above reasons, we AFFIRM Ware’s conviction.
   Accordingly, we also DENY Ware’s additional motions to unseal
   documents, to supplement the record on appeal, to proceed in forma pauperis,
   and to vacate the decision of the district court.




                                           7